       Case 2:18-cr-00158-CJB-JVM Document 54 Filed 10/28/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                   *             DOCKET NO. 18-cr-158
                                           *
                                           *
VS                                         *             SECTION: “J”
                                           *
                                           *
BRIDGET LAMBERT                            *
                                           *
                                           *

                     UNOPPOSED MOTION TO AMEND JUDGMENT

       NOW INTO COURT comes defendant, Bridget Lambert, through undersigned counsel,

who respectfully requests that this Honorable Court amend its Judgment in accordance with

U.S.S.G. 5K2.23 in order that defendant may receive the time she has already served since June

30, 2016. Reasons are as follows:

                                      BACKGROUND

                                               1.

       On October 17, 2019, the Court entered a judgment against the defendant, Bridget

Lambert. On that date, the Court committed the defendant to a term of 48 months with the

Federal Bureau of Prisons (BOP) for a violation of 18 U.S.C.§ 371 (Forced Labor Conspiracy).

The Court’s written judgment, issued on October 21, 2019, as to the defendant’s imprisonment

states as follows:

               48 months. The term of imprisonment imposed by this judgment shall run
               concurrently to any term of imprisonment that may be imposed on the defendant
               under 21st Judicial District Court, Tangipahoa Parish, Louisiana, Dkt.
               #1602073.,with credit for time served from June 30, 2016.




                                         Page 1 of 6
        Case 2:18-cr-00158-CJB-JVM Document 54 Filed 10/28/19 Page 2 of 6




                                                        2.

        In addition to the term of imprisonment, the Court, among other things, sentenced the

defendant to pay restitution to the victim, ordered her to complete 3 years of supervised release

on her release from prison, and ordered that she abide by several special conditions of supervised

release.

                                                        3.

        A few days after the defendant’s sentencing hearing, the United States Marshals Office

for the Eastern District of Louisiana (U.S. Marshals Office) forwarded the appropriate sentencing

documents, including but not limited to the Court’s written judgment, statement of reasons, and a

memorandum related to the defendant’s transfer to federal custody, to the BOP in order that the

defendant’s time calculation and appropriate prison designation could be determined.

                                                        4.

        On Thursday, October 24, 2019, a BOP official informed the U.S. Marshals Office that

the defendant would not be awarded the credit for time served that was set forth in the Court’s

written judgment nor would her federal sentence be run concurrent with her state sentence. The

reason stated for the determination was the state sentence was already “completed” at the time

the defendant’s federal sentence was imposed. 1




1
  On June 30, 2016, the defendant was arrested by Louisiana state authorities and soon thereafter charged with
various state crimes related to the mistreatment of victim, D.P. She has been in continuous custody since that date.
During the pendency of the state case, the defendant was transferred to federal custody by agreement between the
government attorneys and the Tangipahoa Parish District Attorney’s Office. On January 14, 2019, the defendant,
while in federal custody, pled guilty to one count of Cruelty to the Infirmed and received a 5 year term of
imprisonment with the Louisiana Department of Corrections (LADOC), with all but 3 years of imprisonment
suspended. In addition, the state court placed the defendant on 3 years of active probation upon her release from
prison. As such, the defendant is still obligated vis-à-vis her sentence to the LADOC until 2023.


                                                   Page 2 of 6
       Case 2:18-cr-00158-CJB-JVM Document 54 Filed 10/28/19 Page 3 of 6




                                                5.

       Given the defendant’s specific sentencing request to receive credit for time served since

her arrest on June 30, 2016, the government’s consent to that position due to the related conduct

of the federal and state crimes pursuant to U.S.S.G 5G1.3, and ultimately, the Court’s written

judgment that such specific credit would be awarded to the defendant, undersigned counsel

immediately requested clarification from the BOP via the U.S. Marshals Office.             After

forwarding undersigned counsel’s clarification request to a BOP calculation and designation

official, the U.S. Marshals Office received the following email response as to how the written

judgment of imprisonment could be amended to allow for the defendant to receive credit for time

already served:

              48 months. In accordance with USSG 5k2.23, the court recommends that the BOP
              adjust the term for the period of imprisonment already served from June 30, 2016
              through August 5, 2019, in the Louisiana Department of Correction, Tangipahoa
              Parish, DKT. No#1602073.

                                                6.

       Other than the amendment language provided above, which includes the total term of

defendant’s state imprisonment (i.e. June 30, 2016 to August 5, 2019), the BOP official offered

no other guidance.

                                              LAW

                                                7.

       The guideline provision mentioned above, states the following in in its entirety:

              §5K2.23. Discharged Terms of Imprisonment (Policy Statement) A
              downward departure may be appropriate if the defendant (1) has completed
              serving a term of imprisonment; and (2) subsection (b) of §5G1.3 (Imposition of a
              Sentence on a Defendant Subject to Undischarged Term of Imprisonment or
              Anticipated Term of Imprisonment) would have provided an adjustment had that



                                           Page 3 of 6
       Case 2:18-cr-00158-CJB-JVM Document 54 Filed 10/28/19 Page 4 of 6



               completed term of imprisonment been undischarged at the time of sentencing for
               the instant offense. Any such departure should be fashioned to achieve a
               reasonable punishment for the instant offense.

                                                8.

       In United States v. Hankton, 875 F.3d 786 (5th Cir. 2017), the 5th Circuit discussed the

current machinations of U.S.S.G 5K2.23 and 5G1.3(b). According to Hankton, sentencing courts

retain residual authority to reduce defendants' sentences based on previous time served related to

their offenses. U.S.S.G. § 5G1.3(b) permits a court to adjust a sentence if a defendant has served

time on an undischarged term. For the adjustment to apply, two criteria must be met: (1) the time

previously served must have “resulted from another offense that is relevant conduct to the instant

offense of conviction,” and (2) the court must “determine[ ] that such period of imprisonment

will not be credited to the federal sentence by the Bureau of Prisons.” U.S.S.G. § 5G1.3(b). The

commentary to § 5G1.3(b) also cross-references § 5K2.23, which recommends nearly identical

protection for discharged terms. See U.S.S.G. § 5G1.3 cmt. n.5; see also U.S.S.G. § 5K2.23

(advising that a downward departure may be appropriate when the defendant (1) has completed

serving a term of imprisonment and (2) if subsection (b) of § 5G1.3 would have been otherwise

satisfied). The primary difference is that § 5K2.23 permits a court to downwardly depart, rather

than adjust, the defendant's sentence. See United States v. Gonzalez-Murillo, 852 F.3d 1329,

1338–39 (11th Cir. 2017) (per curiam) (identifying differences). But between §§ 5G1.3 and

5K2.23, courts have the authority to reduce a defendant's sentence for any previous time served

on related charges whenever the BOP will not grant that credit. See United States v. Hankton,

875 F.3d 786 (5th Cir. 2017).




                                           Page 4 of 6
       Case 2:18-cr-00158-CJB-JVM Document 54 Filed 10/28/19 Page 5 of 6



                                                 9.

       Although it appears neither the defendant, the government nor the Court at sentencing

contemplated the “completed” nature of the defendant’s state sentence with respect to the credit

for time served issue, it is clear from the sentencing proceeding on October 17, 2019 and the

Court’s written judgment thereafter, that the defendant was to be granted the time she has already

served (both state and federal) toward the calculation and satisfaction of her federal sentence.

                                                10.

       Given the obvious ends to be achieved by the Court’s written judgment and the Court’s

stated intention to apply defendant’s time served to the calculation of her federal sentence,

defendant herein respectfully requests, pursuant to U.S.S.G. 5K2.23, that the Court amend its

written judgment so those ends and intent may be met. Specifically, the defendant requests that

the Court amend the written judgment of imprisonment dated October 21, 2019 to reflect the

language recommended (or something similar thereto) by the BOP official so that the defendant

may be awarded the time already served since her arrest on June 30, 2016.

                                                11.

       Assistant U.S. Attorney, Julia Evans, has no opposition to this motion.

       WHEREFORE, the defendant, Bridget Lambert, respectfully moves that this Honorable

Court grant the Unopposed Motion to Amend Judgment.




                                            Page 5 of 6
      Case 2:18-cr-00158-CJB-JVM Document 54 Filed 10/28/19 Page 6 of 6




                                                  Respectfully Submitted,

                                                  /s/ Dylan C. Utley
                                                  Dylan C. Utley, #27894
                                                  DiGiulio Utley, LLC
                                                  K&B Plaza
                                                  1055 St. Charles Ave.
                                                  Suite 208
                                                  New Orleans, LA 70130
                                                  (504) 524-4080
                                                  (504) 571-5437 facsimile
                                                  (504) 812-8490 mobile
                                                  dylan@dylanutley.com

                                                  COUNSEL FOR,
                                                  BRIDGET LAMBERT




                              CERTIFICATE OF SERVICE

       I hereby certify that copies of the foregoing Unopposed Motion to Amend Judgment was
served on Assistant United States Attorney, Julia Evans, via the CM/ECF system, this 28th day
of October 2019.


                                     /s/ Dylan C. Utley
                                     DYLAN C. UTLEY




                                         Page 6 of 6
